Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the method (note that the election was by original presentation, see the Office action dated March 18, 2022) in the reply filed on July 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, the claim recites “continuously applying at least one thin film ribbon spirally around a former rotating and advancing said conduit” appears which lacks proper antecedent basis because no conduit has been formed yet and there is no antecedent for “said conduit” other than in the preamble. It is suggested that the language be changed to  --said at least one thin film ribbon--.
In claim 21, lines 3-4, the claim recites “continuously applying at least one thin film ribbon spirally around a former rotating and advancing said conduit” appears which lacks proper antecedent basis because no conduit has been formed yet and there is no antecedent for “said conduit” other than in the preamble. It is suggested that the language be changed to  --said at least one thin film ribbon--.  
In claim 21, line 26, the applicant recites “attaching reinforcing threads to the conduit” (emphasis added), however the language presented lacks proper antecedent basis as no “conduit” has been previously defined in the body of the claim (the only presence of the conduit is in the preamble and line 4 of the claim noted above which also is problematic and no step of forming the conduit has been clearly established. It is suggested that after the word “bead” on line 25 of the claim that applicant add --thereby continuously forming a conduit--. 
In claim 22, lines 2-3, the claim recites “connecting the reinforcing threads to the polymer bead” however the reinforcing threads cannot come in contact with the polymer bead of claim 21 as the polymer bead of claim 21 is covered with the overlap of the film ribbon (the bead is disposed between the overlap and the underlap and the reinforcing threads would contact the film ribbon at the location where the bead of claim 21 is disposed (at the overlap) but the threads are not connected to the bead at this location as they cannot be in contact with the same. It is suggested that applicant change the language to reflect that the threads are connected to the conduit at the overlapping portion of the thin ribbon film.
In claim 31, the claim recites that the second extruder extrudes a second polymer bead “over top of the reinforcing threads and directly on top of the polymer bead to sandwich the reinforcing threads between the polymer bead and the second polymer bead” (emphasis added). Again, this language is not clear and concise as it ignores the presence of the overlap portion of the ribbon which is disposed over the polymer bead and must be between the polymer bead and the second polymer bead and prevents direct application of the second polymer bead over the polymer bead and is actually what sandwiches the reinforcing threads (the reinforcing threads must be disposed between the overlap portion and the second polymer bead). Correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-9, and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 (and in particular claim 13) of U.S. Patent No. 8980036 in view of EP 1153627 (newly cited). 
At the outset, applicant is advised (based on the remarks in the response dated July 18, 2022) that the rejection herein is NOT a statutory double patenting rejection (where the claims would be deemed to be identical in nature and the rejection is based upon 35 USC 101) but rather one of non-statutory double patenting where the claims of the earlier patent clearly render obvious the claims of the later filed application and the claims are directed to the same statutory class of invention. Here, the claims of the earlier patent clearly render obvious the claims of this application and applicant is advised that in particular claim 13 (which includes all the subject matter of claim 1 therein) would have provided a helical bead when making the conduit therein. The claim does NOT specifically recite that the helically disposed bead provided additional crush resistance to the conduit, however it was nonetheless present in the finished conduit and one skilled in the art would have intrinsically understood that the helical bead would have imparted some degree of crush resistance to the finished conduit. To further evidence that the use of a helically applied bead would have provided crush resistance, the reference to EP ‘627 is cited. EP ‘627 suggested that those skilled in the art would have recognized that a helically disposed bead of plastic material extruded and applied at the overlap region of a plastic ribbon of a formed conduit would have provided the conduit with improved crush resistance, see paragraphs [0044] and [0047] therein. Additionally, with respect to new claim 21, the earlier patent failed to teach that one skilled in the art would have incorporated and/or applied reinforcing threads to the conduit subsequent to formation of the same wherein the threads were disposed longitudinally along the axial direction of the conduit parallel to the same. However, as clearly envisioned for a conduit for a breathing circuit, the reference to EP ‘627 clearly suggested that one skilled in the art would have applied the reinforcing threads along the axis of the conduit to provide reinforcement to the same. Applicant is more specifically referred to Figures 11 and 12 where the reinforcing threads 251 and 351 were applied to the conduit of the helically wrapped conduit. It should be noted that the threads are secured to the conduit via an extruded bead that was helically applied to the conduit, see extruder 281 and bead 263. Additionally, it should be clear that the bead would have been applied to the conduit in the area of the overlap of the helically wound ribbon, see Figure 7 where the extruded helical bead 253 was placed over the overlap region of the ribbon 250. Note that the reinforcing threads are applied from a ring which was rotated at the same rate as the wound conduit as it advanced axially so that the reinforcing threads are applied parallel to the axial direction of the conduit and that the extruded bead which was helically applied to the conduit bonded (attached) the longitudinal reinforcement to the conduit. As it would have provided the breathing conduit with longitudinal reinforcement against crushing, it would have been obvious to one of ordinary skill in the art to provide a reinforcing thread and secure the same to the conduit after conduit formation in order to provide additional longitudinal reinforcement to the conduit as expressed was known by EP 1153627 in the conduit forming process claimed in US Patent 8980036 (noting additionally that the claims of the earlier patent are not patentably distinct from the claims in this application and clearly are directed to the same invention and/or obvious variants of the same).
Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8980036 in view of EP 1153627 and Burgess (US 2003/0051795, newly cited). 
Applicant is referred to paragraph 7 above for a discussion of US Patent ‘036 and EP ‘627. The references do not teach the application of a second thread over the first reinforcing thread with the sole purpose of retaining the longitudinally disposed threads upon the conduit. However, when applying longitudinally extending reinforcing threads upon a form, in order to retain the position of the threads on the form, it was known at the time the invention was made to apply a secondary thread to the same in order to retain the position of the primary threads on the form as taught by Burgess. Note Figure 3A of Burgess and the retaining of the primary filaments 129 which are axially disposed with a secondary filament 139 which was helically applied to retain the position and spacing of the primary filaments 129 on the form. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a secondary thread in the winding of the reinforcing threads which were applied longitudinally (axially) of the conduit in order to retain the axially disposed filament in place on the form as taught by Burgess in the reinforced conduit provided with the longitudinally (axially) extending reinforcing threads as taught by EP 1153627 when making the conduit for the breathing circuit in accordance with the teachings of US Patent 8980036. 
Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught or suggested that one remove the additional thread after the second polymer bead was applied to the conduit as claimed.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not identical between the claims of the earlier patent and this application and therefore double patenting is not applicable to the claimed subject matter herein. Applicant is advised that while the double patenting rejection is not statutory double patenting (identical invention claimed), the claims are clearly related to the same invention previously patented and claimed and the claims herein are obvious over the patented claims. While applicant can obtain a second patent for the same statutory class of invention, issuance of a second patent without requirement of a terminal disclaimer in this application would unfairly extend applicant’s exclusive right. As addressed above, the claimed invention herein would have been obvious over the claimed invention in the earlier patent. Applicant is referred to MPEP 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746